Case: 21-30652     Document: 00516421332         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-30652                           August 5, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Matthew Ragona,

                                                           Plaintiff—Appellant,

                                       versus

   Louisiana Workforce Commission,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                             USDC No. 19-CV-960


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          Matthew Ragona appeals the dismissal on summary judgment of his
   claims of employment discrimination brought against his former employer,
   the Louisiana Workforce Commission (LWC). For the reasons that follow,
   we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30652     Document: 00516421332          Page: 2   Date Filed: 08/05/2022




                                   No. 21-30652


                                         I
         Ragona worked for the LWC from December 2014 to May 2018. He
   has cerebral palsy, a physical disability. On May 14, 2018, LWC’s Human
   Resources Department received a testimonial written by employee Heather
   Daigrepont, which LWC treated as a formal complaint of sexual harassment.
   The statement described a series of alleged incidents between Daigrepont
   and Ragona, such as whistling at Daigrepont when she walked by; his
   repeated requests to have lunch together and her repeated rejections; an
   unsolicited gift and handwritten poem on Mother’s Day; and an uninvited
   kiss on the neck in the office parking lot.       The statement described
   Daigrepont’s concern that Ragona’s romantic advances had become “more
   aggressive” over time. The record also reflects that, two months prior,
   Ragona had received a “verbal warning” and a copy of LWC’s Sexual
   Harassment policy “with [the] pertinent parts highlighted” after a different
   female employee had raised a complaint about Ragona. On May 31, LWC
   terminated Ragona’s employment.
         Ragona timely filed a charge of discrimination with the Equal
   Employment Opportunity Commission (EEOC) and Louisiana Commission
   on Human Rights, alleging discrimination based on sex and disability. He
   received a right to sue letter from the EEOC on April 25, 2019. He timely
   filed suit in federal court, raising employment discrimination claims against
   LWC under Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C.
   §§ 2000e et seq., and the Americans with Disabilities Act (ADA), 42 U.S.C.
   §§ 12102 et seq. Following discovery, LWC moved for summary judgment
   on both claims, which the district court granted. Ragona timely appealed.
                                        II
          We review a district court’s grant of summary judgment de novo. In re
   La. Crawfish Producers, 852 F.3d 456, 462 (5th Cir. 2017).         Summary




                                        2
Case: 21-30652        Document: 00516421332             Page: 3      Date Filed: 08/05/2022




                                         No. 21-30652


   judgment is appropriate where “the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Id. (quoting Fed. R. Civ. P. 56(a)). We view the record
   in the light most favorable to the non-movant. Id.
           The district court dismissed the Title VII claim because it found that
   Ragona failed to satisfy the fourth element of a prima facie case of gender
   discrimination: identifying similarly situated female co-workers who engaged
   in “nearly identical” conduct that “allegedly drew dissimilar employment
   decisions.” Garcia v. Pro. Contract Servs., Inc., 938 F.3d 236, 244 (5th Cir.
   2019) (quoting Lee v. Ks. City So. Rwy. Co., 574 F.3d 253, 259–60 (5th Cir.
   2009)); cf. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
           Ragona asserts that “[i]t is the ultimate form of discrimination to hold
   a male employee to a higher standard of conduct than similarly situated
   female employees.” He contends that the district court erred when it
   dismissed his claim of gender discrimination because similarly situated
   female employees at LWC allegedly engaged in inappropriate verbal jokes.
   But, significantly, nothing in the record supports that LWC received written
   testimonials of sexual harassment arising from the conduct of any similarly
   situated female employees.1 Thus, even assuming the truth of Ragona’s
   assertions, the “difference between [his] conduct and that of those alleged to
   be similarly situated accounts for the difference in treatment received from
   [LWC].” Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 221 (5th Cir. 2001).



           1
             Ragona argues that LWC unfairly treated Daigrepont’s statement as a complaint
   of sexual harassment and that the kiss in the parking lot was merely a “failed attempt at
   friendship.” Regardless, Title VII does not protect against “unfair” business decisions,
   only those motivated by discriminatory animus. See Nieto v. L&H Packing Co., 108 F.3d
   621, 624 (5th Cir. 1997). Nothing in the record substantiates that LWC treated the written
   testimonial differently because of Ragona’s gender.




                                               3
Case: 21-30652        Document: 00516421332        Page: 4   Date Filed: 08/05/2022




                                    No. 21-30652


   The district court did not err when it found that the Title VII claim failed as
   a matter of law.
          The district court also did not err when it dismissed the claim of
   disability-based employment discrimination under the ADA because Ragona
   failed to establish a causal connection between his termination and his
   disability. Ragona summarily asserts that his “visible disability motivated the
   Daigrepont Statement, which[] ultimately led to the termination of [his]
   employment.”       But he fails to set forth any argument justifying this
   conclusory assertion and nothing in the record supports it. Speculative
   allegations are insufficient to overcome a motion for summary judgment.
   Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th Cir. 1992). The ADA claim also
   fails as a matter of law.
          We AFFIRM.




                                         4